DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 3: “X” change to –(X)--.
Claim 1, line 6: “X” change to –(X)--.
Claim 1, line 7: “X” change to –(X)--.
Claim 6, line 2: “X” change to –(X)--.
Claim 12, line 2: “X” change to –(X)--.
Claim 12, line 3: “X” change to –(X)--.
Claim 12, line 5: “X” change to –(X)--.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a planet-carrier for a mechanical reduction gear of a turbine engine, comprising: a cage defining an internal housing configured to receive a central sun gear with an axis of rotation X, and an annular row of planet gears arranged around the central sun gear, the cage comprising: two annular radial walls that are radial with respect to the axis of rotation X, and connected to one another at their outer periphery by a cylindrical wall of the axis of rotation X, at least one of these two annular radial walls comprising a plurality of planet gear mounting orifices, and the cylindrical wall comprising a plurality of through-holes configured to receive the annular row of planet gears so that they engage with a ring gear, which is configured to extend around the annular row of planet gears and the cage; and an annular distributor of lubricating oil formed of a single part and secured to an inner periphery of one of the two annular radial walls of the cage, so as to define, together with the one of the two annular radial walls, two annular chambers which are independent and sealed to oil circulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8667688 B2		McCune; Michael E. et al.
US 20200332858 A1	DOMBEK; Alexis Claude Michel
US 20200300173 A1	SIMON; Adrien Louis et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK D KNIGHT/Primary Examiner, Art Unit 3659